United States Court of Appeals
                      For the First Circuit


No. 11-2281

                         STACEY HIGHTOWER,

                       Plaintiff, Appellant,

                                v.

    CITY OF BOSTON; EDWARD DAVIS, Boston Police Commissioner;
                  COMMONWEALTH OF MASSACHUSETTS,

                      Defendants, Appellees.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Denise J. Casper, U.S. District Judge]



                              Before

                       Lynch, Chief Judge,
               Lipez and Thompson, Circuit Judges.


          Alan Gura, with whom Gura & Possessky, PLLC, and Chester
Darling were on brief, for appellant.
          Lisa Skehill Maki, Assistant Corporation Counsel, with
whom William F. Sinnott, Corporation Counsel, was on brief, for
appellees City of Boston and Edward Davis.
          Kenneth W. Salinger, Assistant Attorney General, with whom
Martha Coakley, Attorney General of Massachusetts, was on brief, for
appellee Commonwealth of Massachusetts.
          Charles M. Dyke and Trucker Huss APC on brief for Legal
Community Against Violence, amicus curiae.